The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment/Comment

An examiner’s comment and/or amendment to the record appears below. Should the changes and/or additions to the specification or written claim be unacceptable, applicant may file an amendment as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Election
This application has been examined. Note is made of the election by the applicant of the design shown in Group II (Figs. 2, 3, and 4). Accordingly, the design shown in Group I (Fig. 1) stands withdrawn from further prosecution before the Examiner, the election having been made without traverse in the papers received 05/03/2022. 37 CFR 1.142(b).
Drawings
Per the election, Fig. 1 is hereby cancelled by the examiner.
Specification
The examiner has amended the specification in the following manner:
A.	The specification has been amended by the examiner to provide the required descriptions for the figures indicating from which direction each view is taken (i.e. front, back, top, bottom, right side; elevation, plan, perspective, etc.), to read as: 
--	2 : Front
3 : Front
4 : Front  --
Hague Rule 7(5)(a), 37 CFR 1.1067, MPEP 2920.04(a)II.
B.	For proper form as described in 37 CFR 1.1025, the examiner has amended the claim in its entirety, to read as:
--	The ornamental design for a tent as shown and described. --
Reasons for Allowance
Although the claimed design resembles several of the designs cited in the prior art, it is the unique combination of elements that creates a new and patently distinct design. Specifically, the extra flap that runs along each edge of the triangular tent panel and the spatial relationship between these edges and the grommeted eyelets at each apex. 
It is understood that the appearance of any part of the article not shown in the drawing or described in the specification forms no part of the claimed design. In re Zahn, 617 F.2d 261, 204 USPQ 988 (CCPA 1980). Therefore, the determination of patentability is based on the design for the article as shown and described, that is, only the front side of the tent is shown and accordingly, the back side of the tent forms no part of the claimed design.
Conclusion
In conclusion this application stands in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Kukella whose telephone number is 571-272-4679. The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM EST. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH KUKELLA/Primary Examiner, Art Unit 2913